Citation Nr: 9936034	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-21 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to April 17, 1998 for 
assignment of a 100 percent evaluation for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1975 to February 
1985.  

This matter arises from a November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted a 100 percent evaluation 
for the veteran's psychiatric disorder, effective from April 
17, 1998.  The veteran filed a timely appeal, contending that 
the evidence of record showed that a total disability existed 
prior to April 17, 1998, and that he should therefore be 
entitled to an effective date for his 100 percent evaluation 
prior to that date.  The case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  A September 1995 VA rating examination concluded with 
diagnoses of Axis I organic brain syndrome based on 
impairment of thinking and recall, hesitant speech, and 
diminished capacity to organize his thought processes, and 
included an Axis V global assessment of functioning (GAF) 
score of 40.  Pursuant to the results contained in that 
rating examination, the veteran's psychiatric residuals of a 
head injury were assigned an increased evaluation of 50 
percent by a November 1995 rating decision.  The veteran did 
not appeal that decision.  

3.  A November 1996 VA rating examination concluded with 
diagnoses of Axis I organic brain syndrome based on, 
impairment of thinking and recall, aphasia, and diminished 
capacity of the veteran to organize his thinking, and 
included an Axis V GAF score of 40.  The examination report 
also included the examiner's assessment that the veteran 
continued to function at the approximate level as 
demonstrated in September 1995.  Pursuant to that examination 
report, the veteran's assigned 50 percent evaluation for his 
psychiatric disorder, previously characterized as organic 
brain syndrome, was continued by a December 1996 rating 
decision.  The veteran did not appeal that decision.  

4.  An informal claim for an increased evaluation was 
received from the veteran on April 17, 1998.  

5.  A June 1998 rating examination concluded with diagnoses 
of Axis I organic brain syndrome based on impairment of 
memory, concentration, and recall; expressive aphasia; 
impaired ability to organize thoughts; impaired abstract 
thinking; inability to carry tasks to completion; 
concretistic thinking, and included an Axis V GAF score of 
40.  Based upon this examination report and upon signed 
affidavits from the veteran's family and associates, by a 
November 1998 rating decision, he was assigned a 100 percent 
evaluation for his psychiatric disorder, effective from April 
17, 1998.  

6.  Prior to April 17,1998, the available evidence did not 
show the veteran's psychiatric disorder to be manifested by 
symptomatology warranting assignment of a 100 percent 
evaluation, and he was not shown to be incapable of obtaining 
or retaining gainful employment.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 17, 1998, 
for a 100 percent evaluation for the veteran's psychiatric 
disorder, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
effective date prior to April 17, 1998, for his psychiatric 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the Board finds that this 
claim is plausible and capable of substantiation.  The Board 
also finds that all relevant facts with regard to this claim 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in the development of facts pertinent to 
the claim under 38 U.S.C.A. § 5107(a).  

The statutory provisions for the determination of the 
effective date of an increase in disability compensation are 
set forth in 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400(o) (1999).  Generally, the effective date for an 
increased rating is the date of receipt of the claim or the 
date on which entitlement arose, whichever is later.  When 
entitlement arises before a claim has been received, the 
effective date will be that date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date will be the date of receipt of 
the claim.  See 38 C.F.R. § 3.400(o); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  38 C.F.R. § 3.400(o)(2) 
applies in cases in which the increase preceded the claim.  

The VA General Counsel has reiterated that, as explained by 
the United States Court of Appeals for Veterans Claims in 
Harper, the effective date of an increased rating would be 
the date of the claim only if the claim is not received 
within the year following the increase in disability.  The 
opinion further explained that when a veteran submits a claim 
alleging an increase in disability within one year prior to 
VA's receipt of the claim , and medical evidence 
substantiates the increase in disability, the effective date 
of an award of increased disability must be determined based 
upon facts of the particular case.  It was noted that the 
record as a whole must be analyzed for this purpose.  See 
VAOPGPREC 12-98.  

The veteran presently contends that VA rating examinations 
dated in September 1995 and November 1996 show that he was 
100 percent disabled at the time of those examinations, 
because his diagnoses were similar to those diagnoses 
contained in the report of his most recent VA rating 
examination of June 1998, upon which his currently assigned 
100 percent evaluation is based.  The veteran asserts that 
his 100 percent evaluation should be effective from April 
1997, because the medical evidence shows that he was 
effectively 100 percent disabled in September 1995 and 
November 1996.  

Historically, service connection was granted for residuals of 
a head injury including organic brain syndrome by a November 
1985 rating decision.  A 30 percent evaluation was granted 
for this disability, effective from February 26, 1985.  In 
February 1995, the veteran filed a claim for an increased 
evaluation for this disability.  Pursuant to this informal 
claim for an increase, the veteran underwent a VA rating 
examination in September 1995.  The report of that 
examination shows that the veteran had sustained a severe 
head injury in service, that he had been rendered unconscious 
for an extended period, and that his residuals of that head 
injury involved neurological, physical, and psychiatric 
disorders.  With respect to the neuropsychiatric 
manifestations of this injury, which are at issue here, and 
have been diagnosed as organic brain syndrome, the veteran 
complained of experiencing difficulty in organizing his 
activities, and carried a notebook with him in which he 
listed entries of particular things he needed to accomplish 
on any given day.  He reported experiencing problems with 
memory, and could not accommodate any distractions to the 
extent that he could not engage in more than one task at any 
given time.  

On examination, the veteran's speech was slow and halting, 
and it was necessary for him to hesitate after every few 
words to find any particular word he wanted to use and to 
organize his thoughts.  The examiner noted that it was often 
necessary to prompt the veteran and offer suggestions as to 
what he intended to say.  The examiner found that the veteran 
was competent to manage his funds.  He concluded with 
diagnoses of Axis I organic brain syndrome, based upon:  
impairment of thinking and recall, hesitant speech, 
diminished capacity to organize his thought processes, and an 
Axis V GAF score of 40.  A GAF score of 40 is suggestive of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant), or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  

On the basis of the results of the September 1995 rating 
examination, the veteran's assigned disability rating was 
increased to 50 percent, effective from June 21, 1994, by a 
November 1995 rating decision.  The veteran did not appeal 
this decision.  

The veteran underwent an additional VA rating examination in 
November 1996.  The report of that examination shows that his 
overall disability picture had remained consistent with that 
indicated in the report of the previous September 1995 rating 
examination.  The veteran indicated that he was divorced from 
his wife, and cited as reasons an incompatibility at the 
verbal level, and suggested that he had become very dependent 
upon her.  He reported that he was living with his parents, 
and that they were attempting to provide the support formerly 
afforded by his wife.  On examination, the veteran was found 
to have expressive aphasia problems, and was noted to 
experience difficulty in finding words to express himself.  
The examiner noted that the veteran knew what he wanted to 
say, but experienced difficulty finding words to do so 
without suggestions.  The veteran was observed to supplement 
his difficulties in recall by carrying an indexed notebook 
with him.  Contained within the notebook were names, 
addresses, telephone numbers, schedules, finances, and other 
references.  The examiner noted that the veteran was 
competent to manage his finances, and that he continued to 
function on approximately the same level as when he was 
examined in September 1995.  The examiner concluded with Axis 
I diagnoses of organic brain syndrome based upon impairment 
of thinking and recall, aphasia, and a diminished capacity to 
organize his thinking, and an Axis V GAF score of 40.  

On the basis of the November 1996 rating examination results, 
the veteran's 50 percent evaluation for his organic brain 
syndrome/psychiatric disorder was continued by a December 
1996 rating decision.  As with the previous rating decision 
of November 1995, the veteran did not appeal that decision, 
which subsequently became final.  

On April 17, 1998, an informal claim for an increased rating 
was received by the RO.  In support of his claim, the veteran 
submitted four signed affidavits from his parents and 
associates attesting to the severity of his organic brain 
syndrome/psychiatric disorder.  Essentially, these 
individuals stated that the veteran was incapable of 
retaining gainful employment due to his forgetfulness.  His 
brother stated that he was forced to fire him due to 
unreliability and inability to carry out simple tasks.  
However, following their discussion, the veteran reported for 
work the next day, having forgotten the occurrences of the 
previous day.  His parents reported that he was often 
depressed and incapable of making sound judgments.  

The veteran underwent a VA rating examination in June 1998.  
The examination report shows that he complained of 
experiencing difficulty recalling what he had read, 
experiencing difficulty remembering appointments and other 
things.  The veteran indicated that it was necessary for him 
to carry a plastic grocery bag containing his notebook, a 
calendar, a dictionary, and personal identification.  He also 
indicated that he felt despondent over his dependency on his 
parents for emotional and financial support.  On examination, 
the examiner observed that the veteran continued to 
experience expressive aphasia, and would stammer while 
searching his memory for an appropriate word.  He had 
surprisingly good long-term memory, but was deficient in his 
short-term memory.  He was neat and clean in appearance, and 
was pleasant and cooperative during the interview, albeit 
somewhat frustrated due to his difficulties in self 
expression.  There was no evidence of hallucinations, 
delusions, or other bizarre behavior, but his memory, 
concentration, and recall were all impaired.  Again, the 
veteran was deemed competent to manage his finances.  The 
examiner concluded with diagnoses of Axis I organic brain 
syndrome based on impairment of memory, concentration and 
recall, expressive aphasia, an impaired ability to organize 
thoughts, impaired abstract thinking, inability to carry 
tasks to completion, and concretistic thinking.  In addition, 
the examiner offered an Axis V GAF score of 40.  

The Board has considered the veteran's argument that an 
effective date prior to April 17, 1998, is warranted for 
assignment of a 100 percent evaluation for his service-
connected psychiatric disorder/organic brain syndrome.  A 
review of the medical records prior to that date, however, 
does not indicate such an increase in disability prior to 
that date.  The veteran based his assertion that an effective 
date prior to April 17, 1998, is warranted because VA rating 
examinations of September 1995 and November 1996 essentially 
showed him to be totally disabled and unemployable.  

The Board observes that even if those rating examinations 
were not conducted pursuant to informal claims for increased 
evaluations, the examinations themselves could be construed 
as informal claims for increases under 38 C.F.R. § 3.154 
(1999).  However, rating decisions of November 1995 and 
December 1996 were rendered, and were based on the reports of 
the September 1995 and November 1996 rating examinations.  
The veteran did not appeal either decision, which 
subsequently became final.  Accordingly, the Board finds that 
as final, unappealed decisions had been rendered pursuant to 
medical evidence consisting of the September 1995 and 
December 1996 rating examinations, such medical evidence 
cannot be used as a basis for granting an effective date 
prior to April 17, 1998 for the veteran's 100 percent 
evaluation for his psychiatric disorder.  See generally, 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Further, in light of the foregoing, the Board finds that it 
need not consider the merits of whether or not the September 
1995 or November 1996 rating examinations showed that the 
veteran was totally disabled.  Following the final rating 
decision of December 1996, no medical evidence was received 
from or submitted by the veteran until his informal claim for 
an increased rating was received on April 17, 1998.  Then, 
the veteran submitted several signed affidavits and underwent 
an additional VA rating examination in June 1998.  This 
evidence formed the basis for the November 1998 rating 
decision granting a 100 percent evaluation for the veteran's 
psychiatric disorder/organic brain syndrome.  Therefore, the 
Board must reject the veteran's contention that the proper 
effective date for the assignment of his 100 percent 
evaluation should be in April 1997.  This is because, even 
assuming that the September 1995 and November 1996 rating 
examination reports would have shown him to be totally 
disabled, final rating decisions based upon those 
examinations were rendered.  

Therefore, based on the evidence presented, the Board finds 
that the date of receipt of the veteran's informal claim for 
an increased rating for a psychiatric disorder, April 17, 
1998, is the proper effective date for assignment of a 100 
percent evaluation for that disorder.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  His claim for an earlier 
effective date is denied.  


ORDER

An effective date prior to April 17, 1998, for an evaluation 
of 100 percent for the veteran's psychiatric disorder is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

